Citation Nr: 1112985	
Decision Date: 04/01/11    Archive Date: 04/13/11

DOCKET NO.  06-38 657	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1980 to May 1984, from October 1989 to October 993, and from March 2003 to March 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, and a December 2005 rating decision by the RO in Sioux Falls, South Dakota, that denied the Veteran's claim for service connection for a left knee disability.

The Board subsequently remanded the case in October 2008 for further notification, evidentiary development, and adjudication.  The Board instructed the agency of original jurisdiction (AOJ) to provide the Veteran with a VA examination and then re-adjudicate the claim.  The AOJ scheduled the Veteran for a VA examination, which was conducted in January 2009.  The Veteran was then provided a supplemental statement of the case (SSOC) in February 2009, in which the RO again denied the Veteran's service connection claim.  

The Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing in August 2008.  A transcript of the hearing has been associated with the Veteran's claims file.  


REMAND

The Board finds that further evidentiary development is necessary before a decision can be reached on the merits of the Veteran's claim.  The United States Court of Appeals for Veterans Claims (Court) has held that a remand by the Board confers on the appellant, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Court has indicated that, if the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  Id.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in the line of duty.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Generally, service connection requires:  (1) medical evidence of a current disability; (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease; and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  

The Veteran has contended that he has a left knee disorder as a result of his time on active duty.  Specifically, the Veteran claims that his knee was injured as a result of being pinned between two vehicles while working as a mechanic during service.  That incident, he claims, twisted his left knee and has led to ongoing problems.  

Regarding diagnosis of the Veteran's disability, the Board notes that, prior to the August 2003 in-service incident in which the Veteran was pinned between two High Mobility Multipurpose Wheeled Vehicles (Humvees), service treatment records are silent as to complaints of or treatment for any left knee problems.  At the time of the incident in question, August 2003, the Veteran did not complain of any problems with his left knee.  However, records from October and November 2003 reflect that the Veteran complained of experiencing pain in his left knee.  He was diagnosed at his November 2003 treatment visit with a left knee sprain secondary to motor vehicle accident; radiological follow-up examination conducted in March 2004, revealed early degenerative joint disease of the left knee.  During the Veteran's March 2004 separation report of medical history, he was noted to have a "knee injury with brace."  

Post-service treatment records reflect that the Veteran underwent MRI study in March 2004 that revealed a meniscal tear as well as a partial tear or edema of the ACL.  Although a June 2004 VA orthopedic examiner opined that no tear of the ACL had been noted, the Veteran was diagnosed at that time with a chondral injury as a result of the in-service Humvee accident.  Further, the Veteran was given a VA examination in February 2005.  At that time, the VA examiner observed that the Veteran had some functional limitation of the knee.  Although the VA examiner opined that the functional limitation in the Veteran's left knee was "minimal" and not likely related to the Humvee accident, the Board notes that the June 2004 VA physician assigned the Veteran a diagnosis of chondral injury resulting from the in-service Humvee accident and that the Veteran has complained of pain in the knee regularly since his time in service.  

Further, the Veteran's private treating physician has identified a number of other problems with the knee besides a cartilage injury.  These include degenerative changes, a bone bruise, and anterior collateral ligament damage.  In a September 2008 letter to VA, she also noted abnormalities in both the medial meniscus and lateral meniscus, and attributed all of these problems to military service.  In addition, the Veteran has submitted evidence that he underwent left knee arthroscopy and meniscectomy in March 2009.  

The Veteran was given a VA examination in January 2009 pursuant to the Board's remand.  At that time, the examiner noted his complaints of pain in his left knee that began following the in-service Humvee accident.  He stated that climbing stairs and squatting caused increased pain in his knee.  Physical examination revealed ACL laxity and pain on motion, including repetitive motion.  The examiner noted a January 2009 MRI study that revealed a complex tear of the medial meniscus as well as degenerative joint disease in the left knee.  The examiner noted that the Veteran's treatment records reflect a "valgus stress type injury mechanism" in March 2004, which the examiner found "would not be consistent with a ... 'bone bruise.'"  However, the examiner further noted that, upon physical examination, the Veteran demonstrated "a valgus stress injury mechanism, which would be compatable [sic] with the noted 'bone bruise.'"  The examiner further noted the lack of complaints of knee problems immediately following the Veteran's in-service Humvee incident in concluding that his current left knee problems are unrelated to the in-service injury.

The chronicity provisions of 38 C.F.R. § 3.303(b) (2010) are applicable where evidence, regardless of its date, shows that a Veteran had a chronic condition in service, or during an applicable presumptive period, and still has such condition.  Such evidence must be medical unless it relates to a condition as to which lay observation is competent.  Service connection may be established on the basis of § 3.303(b) if the condition is noted during service or during an applicable presumptive period, and if competent evidence, either medical or lay, depending on the circumstances, relates the present condition to continued symptomatology. Savage v. Gober, 10 Vet. App. 488 (1997).  

In that connection, the Board notes that the Veteran has contended, both to VA and to his treatment providers, that he first experienced problems with his left knee following the in-service Humvee accident that have continued to the present.  The Board notes that the Veteran is qualified, as a lay person, to report that he suffered pain or injury during service that has continued to the present.  See Savage, 10 Vet. App. at 495.  However, he is not competent to provide a medical opinion as to the onset of any current disability.  See Washington v. Nicholson, 19 Vet. App. 362 (2005); see also Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Once VA undertakes the effort to provide an examination when developing a claim for service connection, even if not statutorily obligated to do so, it must provide an adequate one.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 464 (2007), citing Barr, 21 Vet. App. at 311; see also Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence . . . is essential for a proper appellate decision").  

Although it appears that the January 2009 VA examiner conducted a proper evaluation of the Veteran's physical condition at the time, the Board finds the examination report to be internally inconsistent.  In that connection, the Board points to the contradictory findings of the January 2009 examiner that, in March 2004, the Veteran's valgus stress injury was not consistent with a "bone bruise" but, in January 2009, the same valgus stress injury mechanism was consistent with a bone bruise.  Further, the Board notes that the examiner addressed only whether the August 2003 Humvee accident caused the Veteran's current left knee problems; he failed to address whether the Veteran's current knee disabilities are etiologically linked to any other incident of his time on active duty.  This is particularly relevant given that the Veteran was found to have early degenerative changes and a meniscal tear at a March 2004 in-service treatment visit.  The Board thus finds that the January 2009 VA examiner's opinion is inadequate.  In this regard, the Board notes that any medical opinion must be based on sufficient facts and data.  In Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), the Court found that a medical opinion that only contains data and conclusions, and is not supported by reasons or rationale is accorded no probative weight.  See also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (holding that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two).

In this case, the Board finds that because the January 2009 VA examiner's report was internally inconsistent regarding the etiology of the Veteran's "bone bruise" and did not provide an opinion as to the medical probabilities that a knee disability is related to service other than the August 2003 Humvee incident, the issue must be remanded so that another examination and nexus opinion can be obtained.  Specifically, the AOJ must arrange for the Veteran to undergo additional examination by a qualified VA provider.  The examiner must provide full diagnoses of the Veteran's current left knee disability or disabilities and must include well-reasoned medical opinions addressing the nature and etiology of any knee disorder from which the Veteran is found to be suffering.  The examiner must further address whether it is at least as likely as not that any such disabilities are related to the Veteran's time in service.  In so opining, the examiner must pay particular attention to the Veteran's complaints of having first experienced left knee problems during service following the August 2003 Humvee accident, his March 2004 diagnosis of medial meniscal tear and early degenerative joint disease of the left knee, and his current diagnoses of medial meniscal tear and degenerative joint disease of the left knee.  The examiner's opinions must be based upon consideration of the Veteran's documented medical history and assertions through review of the claims file and must include a clear and thorough explanation for all conclusions reached.  38 U.S.C.A. § 5103A.  

In view of the foregoing, the case is REMANDED for the following action:

1.  The AOJ must review the claims file and ensure that all notification (in particular, correspondence specifically addressing the VCAA notice and duty-to-assist provisions) and development procedures per the statutory provisions at 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 are met.  This includes requesting that the Veteran provide sufficient information, and if necessary authorization, to enable the AOJ to obtain any additional pertinent evidence not currently of record pertaining to the claim on appeal.

2.  After associating with the claims file all available records and/or responses received pursuant to the above-requested development, the Veteran must be scheduled for VA examination and advised that failure to appear for any examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655 (2010).  

The entire claims file, to include a complete copy of this remand, must be made available to, and reviewed by, the designated examiner.  The examiner's report must reflect consideration of the Veteran's documented medical history and assertions, to include particularly his statements that he first began experiencing problems with his left knee following his in-service Humvee accident.

The examiner must take a detailed history, conduct an examination, provide diagnoses for each knee disorder found, and provide an opinion as to whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that any currently diagnosed left knee disorder is related to the Veteran's period of military service.  The reviewer must specifically address the Veteran's statements relating his current problems to his in-service Humvee accident and must further discuss the findings of the March 2004 VA orthopedic evaluation, at which time the Veteran was found to have both a meniscal tear and early degenerative joint disease, in the context of any negative opinion.  In addition, the examiner must discuss the September 2008 statement by the Veteran's private physician in the context of any negative findings.  Citations to the record or relevant medical principles should be included as necessary to explain the opinion.

The examiner must set forth the complete rationale for the opinions expressed, to include citation to pertinent evidence of record and/or medical authority, as appropriate.  If the examiner concludes that a left knee disorder did not begin during military service, or is not related to military service, an explanation should be provided for why the Veteran's statements regarding onset in service and continuity of symptoms thereafter are inaccurate.  Citations to the record or relevant medical principles should be included as necessary to explain the examiner's opinions.

3.  After the requested examination has been completed, the report must be reviewed to ensure that it is in compliance with the directives of this remand.  If the report is deficient in any manner, it must be returned to the examiner.

4.  After completing the requested actions, and any additional notification and/or development deemed warranted, the claim on appeal must be adjudicated in light of all pertinent evidence and legal authority.  If any benefit sought on appeal remains denied, the appellant and his representative must be furnished a supplemental statement of the case (SSOC) and afforded the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

Thereafter, the case should be returned to the Board for further appellate review, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the appellant until he is notified.  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


